Title: To George Washington from Jeremiah Wadsworth, 12 June 1796
From: Wadsworth, Jeremiah
To: Washington, George


        
          Dear Sir
          Hartford June 12th 1796
        
        Yesterday I purchased for you a Black Guelding Eight Years old fifteen hands high a good pacer both slow & fast. his trot not so good, but fast—I wish I could say he was handsome but that rarely belongs to this breed, but he carries well & when moveing has a decent appearance—he Cost one hundred & thirty Dollars. he has always been used to a plain snaffle Bit. I can every monday send him by a carefull Man who rides Post thro Litchfield to NewYork so as to arrive their on Wednesday. to that place you can send a Boy in the Stage with a Saddle & Bridle to ride him to you. I should send him tomorrow to be left at a stable just at the Ferry Stairs in New York to be delivered your order but fearing you may be absent from Philah. I shall keep him untill I hear from you—if we live two or three Years I hope to furnish you with a perfect Narraganset as I have two fine Mare Colts one of which when old enough you shall have. I am with great sincerity your most obedient Humble Servant
        
          Jere. Wadsworth
        
      